Citation Nr: 9914358	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-31 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran's recognized periods of service are from January 
1945 to October 1945, recognized guerilla service, and from 
October 1945 to June 1946, Regular Philippine Army service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's claim of entitlement to service 
connection for heart disease.


FINDINGS OF FACT

1.  The veteran claims former prisoner of war (POW) status 
for periods of captivity from April 10, 1942, to April 19, 
1942, and from February 5, 1944 to November 21. 1944.

2.  Service department records certify the veteran's period 
of recognized service as January 20, 1945, to June 27, 1946.

3.  Competent medical evidence has not been presented to show 
that the veteran's heart disease is related to service or 
events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be presumed where a chronic disease, 
including arteriosclerosis, manifests itself to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  Service connection may also be 
established as to diseases specific as to former POWs, such 
as beriberi, including beriberi heart disease.  See 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service personnel records and VA treatment 
records (dated from August 1984 to January 1997).

The veteran's service personnel records, particularly his 
Affidavit for Philippine Army Personnel (dated in February 
1946), indicate that the veteran incurred no wounds or 
illnesses while in service.  His Report of Physical 
Examination (conducted in June 1946) was normal, with no 
pertinent abnormalities or symptomatology noted.  

The veteran's VA treatment records (dated from August 1984 to 
January 1997) reflect the veteran's reports of having had 
pulmonary tuberculosis and malaria in 1947.  They also 
reflect a current history of coronary artery disease and 
stable angina.  The veteran underwent angioplasty twice, in 
July 1990 and in December 1992.  Syncopal episodes, 
bradycardia, and hypertension are also noted.  As to the 
veteran's service history, the records are negative for any 
discussion relating the veteran's coronary artery disease to 
his service and events therein, including any time as a POW.  
The veteran's service history is referenced only within 
psychiatric and psychological assessments.  These records are 
also negative for any discussion of the etiology or causation 
of the veteran's coronary artery disease. 


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for heart disease.  The Board 
also acknowledges the veteran's assertions that he is, 
indeed, a former POW and that his current heart disease is 
related to having beriberi as a POW.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Initially, the Board wishes to address the veteran's 
assertions that he is entitled to former POW status.  Here, 
review of the veteran's claims file and the evidence 
contained therein shows that the veteran has consistently 
reported periods of captivity as a POW from April 10, 1942, 
to April 19, 1942, and from February 5, 1944 to November 21. 
1944.  In contrast, service department records have 
consistently certified the veteran's period of recognized 
service as January 20, 1945, to June 27, 1946.  As to the 
service department certification with regard to his service 
dates, the Board stresses that such findings are binding on 
VA for purposes of establishing service in the armed forces.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).  In effect, 
then, the veteran's reported periods of captivity (his time 
spent as a "POW") fall outside of his recognized period of 
service, for purposes of establishing entitlement to former 
POW status and certain presumptions applicable to former 
POWs.  In this respect, the Board stresses that VA regulation 
defines a former POW as a person who, while serving in the 
active military, naval or air service, was forcibly detained 
or interned in the line of duty by an enemy or foreign 
government, the agents of either, or by a hostile force.  See 
38 C.F.R. § 3.1(y) (1998).  Given this regulatory requirement 
of active duty and in the line of duty, coupled with the 
service department findings as to the veteran's period of 
recognized service, the Board cannot but conclude that the 
veteran is not entitled to former POW status.  As such, given 
this absence of former POW status, the Board finds VA 
regulation pertaining to diseases specific as to former POWs, 
particularly beriberi heart disease, inapplicable in this 
instance.  See 38 C.F.R. § 3.309(c).  

Moreover, it should be noted that even if the veteran's POW 
status were to be recognized, service connection would still 
be denied for the veteran's heart disease.  Here, the Board 
reiterates that the veteran's service personnel records, 
including his processing affidavit which was completed based 
upon the veteran's own reports, are negative for any 
pertinent abnormality or symptomatology.  Indeed, the veteran 
reported no illnesses or wounds while in service.  Further, 
as to beriberi heart disease, these records in no way suggest 
or document that the veteran had beriberi or that he 
experienced localized edema during captivity.  Id.  Moreover, 
even were the veteran to now claim that he had had beriberi 
or that he had experienced localized edema while in 
captivity, the Board notes that the clinical evidence of 
record is completely silent as to any relationship between 
the veteran's current heart disease and his service, 
including any time spent as a POW.  At most, the veteran 
would have proffered only his own assertions as to causation.  
In this respect, there is no indication in the record that 
the veteran possesses the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As discussed above, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra. 

As for presumptive service connection, see 38 C.F.R. 
§§ 3.307, 3.309(a), the veteran's claim fails within this 
context also.  Here, the Board finds no clinical evidence of 
the veteran's heart disease having manifested itself to a 
compensable degree within one year after his separation from 
recognized service.  Id.  In this respect, the Board notes 
that the veteran's VA treatment records cover a period 
beginning approximately 40 years after the veteran's 
discharge.  Further, as outlined above, these records in no 
way reference the veteran's reported service history, except 
in psychiatric and psychological assessments.  Moreover, they 
offer no opinion as to any relationship, any nexus, between 
the veteran's current coronary disorders and his service.  To 
reiterate, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, supra.

As for direct service connection, the Board notes once again 
that the veteran's service personnel records are negative for 
any report or notation of any pertinent abnormality or 
symptomatology.  Indeed, upon physical examination in June 
1946, all of the veteran's systems, including his 
cardiovascular system, were found to be normal, and the 
veteran himself indicated that he had not experienced any 
injuries or illnesses.  Also, the current clinical evidence 
of record, covering a period beginning almost 40 years after 
service, fails to provide any nexus, or link, between the 
veteran's current heart disease and his service.  As already 
stated, the veteran's assertions as to any causal 
relationship are inadequate in this instance.  See Espiritu 
v. Derwinski, supra.  Competent medical evidence is required.  
See Grottveit v. Brown, supra.

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the veteran's current heart disease 
and events in service, the veteran has not presented a well 
grounded claim of entitlement to service connection for heart 
disease.  Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in both the rating 
decision (dated in March 1997) and in the statement of the 
case (dated in September 1997), as he was informed that there 
was no basis in the available evidence of record to establish 
service connection for his heart disease.  In addition, the 
veteran has not provided any indication of the existence of 
additional evidence that would make his claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  As to the veteran's debated 
former POW status, the Board wishes to point out to the 
veteran that the proper course for an applicant who believes 
there is a reason to dispute service department findings or 
the contents of military records is to pursue such 
disagreement with the appropriate service department, not VA.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for heart disease is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

